UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4727
CHRISTOPHER LEE TUTTLE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-02-80)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Randall S.
Galyon, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. TUTTLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Christopher Lee Tuttle pled guilty to bank robbery in violation of
18 U.S.C. § 2113(a) (2000). He contests the 156-month career
offender sentence imposed by the district court, arguing that the dis-
trict court erred by enhancing his base offense level by three levels
for possession of a firearm during the offense when that fact was not
alleged in the indictment. See U.S. Sentencing Guidelines Manual
§§ 2K2.1(b)(4), 4B1.1 (2001). He contests his career offender sen-
tence on the same ground. We affirm.

   Tuttle contends that, under Apprendi v. New Jersey, 530 U.S. 466,
490 (2000), facts that increase the sentencing guideline range must be
charged in the indictment and proved beyond a reasonable doubt.
However, Apprendi is not implicated when the sentencing court
makes factual findings that increase the sentencing guideline range
but the sentence does not exceed the statutory maximum. Harris v.
United States, 122 S. Ct. 2406, 2418 (2002). The statutory maximum
for Tuttle’s offense is 240 months.

   Because neither of the issues raised by Tuttle has merit, we affirm
the sentence imposed by the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED